Order entered September 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00443-CV

                               MICHELE SCHOLS, Appellant

                                               V.

   MICHELL ANNE KIMBALL AND KIMBALL-HICKS PARTNERSHIP, Appellees

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-11-1220

                                           ORDER
       We GRANT appellant’s September 8, 2015 unopposed first motion for extension of time

to file reply brief and ORDER the brief be filed no later than September 22, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE